 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3

 4 Michael Reaves,                                           Case No. 3:18-cv-213-HDM-CWH

 5           Plaintiff
                                                                            Order
 6 v.

 7 United Parcel Service, Inc., and Does 1–X,

 8           Defendants

 9

10      Defendant United Parcel Service (UPS) moved for a 30-day extension of the deadlines to

11 file motions for summary judgment and a pretrial order. ECF 59. The Court grants the motion

12 only as to the deadline to file motions for summary judgment. The remaining part of the motion

13 that pertains to extending the deadline to file a pretrial order is referred to the magistrate judge.

14      IT IS SO ORDERED.

15      Dated: March 28, 2019

16                                                        _________________________________
                                                          Howard D. McKibben
17                                                        Senior U.S. District Judge

18

19

20

21

22

23
